UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 3, 2010 SUN HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-12040 85-0410612 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (949) 255-7100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The information contained in Item 8.01 of this Current Report on Form 8-K is incorporated by reference herein. Item 7.01Regulation FD Disclosure. On August 3, 2010, Sun Healthcare Group, Inc. (“Sun”) issued a press release announcing the proposed offering of its common stock in an underwritten public offering pursuant to a shelf registration statement previously filed with the Securities and Exchange Commission.A copy of the press release is attached hereto as Exhibit 99.1. The information in this Item 7.01 and Exhibit 99.1 is being “furnished” pursuant to Item 7.01 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference into any filing of Sun under the Securities Act of 1933, as amended, or the Exchange Act. Item 8.01Other Events. In connection with the proposed offering described in Item 7.01, Sun is incorporating into its registration statement on Form S-3 (file number 333-150561) certain financial information, including pro forma financial information, not already included in that registration statement with respect to the assets and liabilities directly attributable to Sun’s real estate holdings that will be owned by Sabra Health Care REIT, Inc. at the conclusion of Sun’s previously announced plan to restructure its business by separating its real estate assets and its operating assets into two separate publicly traded companies. Attached as Exhibit 99.2 hereto is a copy of the unaudited combined balance sheet of Sun Real Estate Properties, a combination of certain assets and liabilities of Sun, as of June 30, 2010 and the notes thereto, which is incorporated herein by reference. Attached as Exhibit 99.3 hereto is a copy of the audited combined balance sheet of Sun Real Estate Properties, a combination of certain assets and liabilities of Sun, as of March 31, 2010 and the notes thereto, which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Consent of PricewaterhouseCoopers LLP Press Release, dated August 3, 2010 Unaudited Sun Real Estate Properties Combined Balance Sheet and notes thereto as of June 30, 2010 Audited Sun Real Estate Properties Combined Balance Sheet and notes thereto as of March 31, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUN HEALTHCARE GROUP, INC. /s/ Mike Berg Name:Mike Berg Title:Secretary Dated:August 3, 2010 EXHIBIT INDEX Exhibit Number Description Consent of PricewaterhouseCoopers LLP Press Release, dated August 3, 2010 Unaudited Sun Real Estate Properties Combined Balance Sheet and notes thereto as of June 30, 2010 Audited Sun Real Estate Properties Combined Balance Sheet and notes thereto as of March 31, 2010
